DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 as filed on 29 May 2020 were examined and rejected in an Office action mailed on 19 May 2021.  Applicant responded on 17 August 2021 (“Response”), cancelling claim 3.
Claims 1-2, 4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 are examined herein.

Examiner’s Notes
Citations to Applicant’s specification are abbreviated herein “Spec.”

Regarding the rejections below under 35 USC 112(a), Applicant should consider the scope of claim 13 as originally filed.

Withdrawal of Objections and Rejections
2.	The rejection of claims 1-4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 under 35 U.S.C. 102(a)(1) as being anticipated by Moloney et al., US Patent Publication No. 2012/0255066 A1, is withdrawn in view of Applicant’s amendments to the claims.

Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 1-2, 4, 10, 15-16, 18, 24, 28-29, 35, 37 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a new rejection necessitated by Applicant’s amendments to the claims.
Applicant amended claims 1 and 35 to read on a “functional fragment” of the OsACBP2 polypeptide / SEQ ID NO:2.  First, claim 1, for example, recites two functions:  (1) increasing the grain size, weight, or lipid content in grain bran or whole seed of a plant and (2) binding to long-chain acyl-CoA esters.  Which function is being referenced is indefinite.  
Second, “functional fragment” is an insufficiently defined functional limitation.  Although claim 1, for example, comprises the functional claim language ‘functional fragment’ and thus this language imposes a limit on the claim, the boundaries are unknown because a structure needed to accomplish the recited function is not taught aside from the full length polypeptide.  The specification fails to set forth what portion of the OsACBP2 polypeptide is necessary and sufficient for the function.
The instant claim language imposes no limits as to the structure needed for the claimed function to be performed.  Claim 1 is not necessary limited to the gene represented by SEQ ID NO:1 and the polypeptide represented by SEQ ID NO:2 because no structural information is provided regarding the structure necessary for being a “functional fragment.”
Applicant is reminded that while functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined under 35 U.S.C. 112(b).  Claim language that merely states a result to be obtained without providing boundaries on the claim scope is unclear.  See e.g. “Enhancing Clarity By Ensuring That Claims are Definite Under 35 U.S.C. 112(b),” 20 May 2016 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).
As a result, the metes and bounds of the claims are indefinite.  
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-2, 4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 19 May 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 17 August 2021.  Applicant’s arguments have been fully considered but are not persuasive.
Claim 1 is a method claim where the only active step is transgenically expressing an acyl-CoA-binding protein 2 gene in the plant by introducing a transgene encoding OsACBP2 or a functional fragment thereof into a plant.  Claim 1 requires a beneficial phenotype in the plant and a fatty-acid binding function in the protein.
Dependent claim 2 requires a heterologous promoter.  Dependent claim 4 requires the use of a polynucleotide comprising SEQ ID NO:1 or a sequence at least 77% identical thereto.  Dependent claim 10 requires that the protein be at least 82% sequence identical to SEQ ID NO:2.  Dependent claim 15 recites types of promoters.  Dependent claims 16 and 18 recite resultant phenotypes.  Dependent claims 24 and 28-29 are drawn to plants or parts thereof.  Dependent claim 41 requires a rice plant and adds the limitations, as alternatives, from claims 4 and 10.

Dependent 31 and 33 are drawn to plants or parts thereof.  Dependent claim 34 is drawn to a plant and requires a phenotype.  Dependent claim 39 involves crossing the plant.  Dependent claim 40 specifies a rice plant.
Independent claim 35 is a method claim were the steps are (1) upregulating expression of an acyl-CoA-binding protein 2, or a functional fragment thereof, by using a recombinant construct in the plant, (2) growing the plant, and (3) collecting grain.  Claim 35 requires a beneficial phenotype in the plant and a fatty-acid binding function in the protein.  Dependent claim 37 recites a rice plant or an O. sativa plant.
The claimed variants include all polypeptides at least 82% identical to SEQ ID NO:2 or encoded by a gene at least 77% identical to SEQ ID NO:1.  The claimed variants also include any “functional fragment” of an OsACBP2 polypeptide.  Dependent claims require that it is at least 82% identical to SEQ ID NO:2 or encoded by a gene at least 77% identical to SEQ ID NO:1.  The meaning of “functional fragment” is not defined – it is reasonable to interpret it, in view of the claim, as increasing the grain size etc. (claim 1, line 6) OR as binding long-chain acyl-CoA esters.  
To claim a genus under the written description requirement, Applicant is required to describe a representative number of species to reflect the variation within the genus or structures sufficient to define the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
In the Background section, Applicant provides an overview of ACBPs, especially in Arabidopsis and rice.  Spec., paras. 0006-07.  Six OsACBPs exist in rice.
In Examples 1-6, Applicant provides a thorough experimental background investigation of OsACBP2.  Id., pp. 43-50.
Applicant developed several rice lines that overexpressed OsACBP2 / SEQ ID NO:2.  “When grain characteristics were examined, the OsACBP2-OE transgenic rice Id., para. 0157.  Applicant also describes that the transgenic rice accumulated embryo globulins.  Id., para. 0158.
Applicant describes that anti-OsACBP1 antibodies can cross-react with OsACBP2 which Applicant attributes to the 79% amino acid sequence identity.  Id., para. 0021.
Applicant states that 
when the Class I Arabidopsis homologue was overexpressed in transgenic Arabidopsis, AtACBP6-OE lines and the atacbp6 mutant did not show significant differences from the wild-type in grain size (FIG. 11 ).  It has been previously shown that no variations in seed morphology and size occurred among the double and triple mutants of atacbp4, atacbp5 and atacbp6 in comparison to the wild-type.  

Id., para. 0156.  Applicant concludes that “[a]s no ACBP has been reported to affect seed weight, OsACBP2 is the first ACBP demonstrated to regulate grain size and weight.  Id.
Confirming the diversity of ACBPs described by Applicant (e.g., id., paras. 0006-07), in a review article, Burton et al. teaches that “multiple lineage-specific paralogues have evolved altered functions.”  Burton et al. (2005) Biochem J 392:299-307, abstract.  For example, Leung et al. teaches that some are cytosolic and some are extracellularly targeted.  Leung et al. (2005) Planta 223:871-81, abstract.
In spite of this apparent diversity of structures and functions described by Applicant and the art, the claimed genus includes, e.g. all fragments of SEQ ID NO:2 having an amino acid sequence at least 82% identical to SEQ ID NO:2.  It also includes all variants at least 82% identical to SEQ ID NO:2 as well as all variants encoded by a nucleotide sequence at least 77% identical to SEQ ID NO:1.  These variants of SEQ ID NO:1 include variants with frame shift insertions or deletions or premature stop codons.  One of ordinary skill in the art would not believe that all the claimed polypeptide variants would be active in the instant invention.  
SEQ ID NO:2, for example, is 91 amino acids in length.  If the first approximately 82% amino acids were held constant, and the remaining 16 (approximately 18%) were 20 different variants.  However, that is only a small fraction of the number claimed, because different regions could be held constant even if the genus is constrained by requiring that the variant is a fragment.
In contrast, the protein art describes that minor changes to a polypeptide's sequence can abolish activity.  
For example, in the polypeptide art, Olsen et al. reviewed the amino acid backbone changes in three mutants of NAC transcription factors that abolished activity; two were found to be single amino acid substitutions and the third was a dipeptide insertion.  Olsen et al. (2005) Trends Plant Sci 10(2):79-87, 84.  All mutated polypeptides are at least 82% sequence identical to the active polypeptide.
Furthermore, Guo et al. describes that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  Thus, according to Guo et al., changing up to 16 amino acids in SEQ ID NO:2 has a high likelihood of inactivating the protein when expressed transgenically.
Furthermore, as noted above, it is clear what is meant by “functional” in, e.g. claim 1.  It may require the improved phenotype of the plant or it may require the binding activity, or both.  However, Applicant fails to provide any description that the binding activity for long-chain acyl-CoA esters is necessary and sufficient for the improved plant phenotype.  Applicant also provides no description of which fragments of SEQ ID NO:2 are necessary and sufficient for activity in the instant invention.
Therefore one skilled in the art would not be able to envision the claimed genus of polypeptides that are up to 18% sequence-variant from the claimed SEQ ID NO:2 – even if they are fragments – that would also be active in the instant invention.
Furthermore, in the transgenic transcription factor art, Zhang et al. teaches that transgenic effects of transcription factor expression conceptually can be thought of as arising from hypermorph activity or neomorph activity.  Zhang et al. (2003) Curr Opin Plant Biol 6:430-40, 431.  Here, Applicant is causing the transgenic overexpression of one particular ACBP, but not defining why such overexpression brings about increased seed characteristics as documented by several phenotypes.  One skilled in the art 
Applicant fails to describe any variant or fragment of SEQ ID NO:2 having a large number of unspecified substitutions, additions, or deletions and that still retains activity in the instant invention.  In contrast to this limited description, Applicant claims a large genus.  Applicant fails to describe a representative number of species in comparison to the claimed genus.
Applicant also claims nucleic acid variants related to SEQ ID NO:1.  This genus reads on coding sequences with a stop codon or a frame-shift inserted near the 5' end of the coding sequence.  It also reads on a nucleic acid molecule encoding a polypeptide with a wide variety of changes to the sequence of SEQ ID NO:1 for example, by changing the first nucleotide of codons.  There is no evidence that SEQ ID NO:1 has independent activity as a nucleic acid molecule.
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:2 and Applicant also fails describe the structural elements of this polypeptide that are necessary and/or sufficient for activity in the instant invention.  Therefore Applicant has not demonstrated to one skilled in the art possession of the broad genus of claimed polypeptides.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Applicant’s Arguments
Id., pp. 9-10.  Applicant reviews the claim amendments.  Id., pp. 10-11.  Applicant points out that SoACB2 was known in the prior art.  Id., p. 11.  Applicant alleges that “one skilled in the art would understand the structure and function of the OsACBP2 polypeptide.”  Id.  Applicant turns to making transgenic plants.  Id., pp. 11-12.  Applicant points to the results in Example 7 of the specification regarding the transgenic plants.  Id., p.12.  Applicant alleges that “[t]here is no teaching or suggestion that would lead the skilled person to believe that any of variants or fragments of OsACBP2 which retain the wild-type function could not be used for enhancing grain size, weight, or lipid content in grain bran or whole seed.”  Id.
Applicant concludes that invention is fully described.  Id., p. 13.
Response to Applicant’s Arguments
Here, with a broad genus claimed and a single species described, Applicant fails to provide adequate written description for the genus as broadly as claimed.  The Ariad decision by the Federal Circuit supports the rejection.  When considering the written description requirement, the court focused on the size of the genus and the number of examples described.  
[A] generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus…
[M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010).  By only describing a single species, Applicant fails to provide adequate written description for the invention as broadly as claimed.  The Ariad court considered 
There is no language in the Ariad decision that suggests it is not applicable to protein sequences when expressed transgenically.  Even if the genus claimed by the patent being litigated in Ariad was exceptionally broad, the court returned to the question of written description in AbbVie Deutschland GmbH & Co. v. Janssen Biotech Inc., a decision where the claims encompassed a smaller genus with only antibodies specific for a certain antigen are involved.
“When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’”  

AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1299, 111 USPQ2d 1780, 1789 (Fed. Cir. 2014) (quoting Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171).  The AbbVie court continues:  
On the other hand, analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it. That is the case here.
It is important not to take the analogy of a plot of land too far in thinking of written description issues because, even if one builds a house only in one corner of the plot, one may still own the whole plot.  One describes a plot of land by its furthest coordinates, in effect drawing a perimeter fence around it.  That may be akin to the function of patent claims to particularly point out and distinctly circumscribe the outer boundaries of a claimed invention.  With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus.  One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus.  Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus.  See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and … cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).

AbbVie, 598 F.3d at 1300, 111 USPQ2d at 1790.  Again, with a broad genus claimed and a single species exemplified, Applicant fails to provide written description for the genus of transgenically-expressed variants and/or fragments of OsACBP2 as broadly as claimed.  One of skill in the art, given the level of understanding of protein variants in the art as exemplified by e.g. Guo et al. cited supra, would not believe that all of the claimed variants and fragments would display the same activity as the full length protein.  Therefore Applicant has not provided adequate written description for the genus claimed.
Turning to Applicant’s argument, Applicant alleges that “one skilled in the art would understand the structure and function of the OsACBP2 polypeptide.”  Response, p. 11.  However, Applicant fails to provide any evidence to support this position such as a prior art reference or a declaration.  Therefore the allegation is merely attorney argument.  
Applicant asserts that “[n]owhere in the specification were certain variants or fragments of OsACBP2 which retain the wild-type function described as insufficient or inadequate for use in the claimed methods.”  Response, p. 12.  That is somewhat disingenuous because the issue is that Applicant fails to describe ANY results from fragments of OsACBP2 – Applicant may not describe ones that don’t work, as required by the above quote, but Applicant also fails to describe any that DO work.  The Office action provides several references documenting uncertainty regarding which variants may be active in the instant invention.  Applicant fails to describe any variants or fragments AT ALL that may or may not be active in the instant invention.  Applicant only describes results from the full-length protein expressed transgenically.
Applicant alleges that the Office action provides no evidence that variants or fragments of OsACBP2 will not be active in the instant invention.  Response, p. 13.  Applicant is, however, ignoring the Olsen et al., Guo et al. and Zhang references cited on pages 4-5 of the Office action.
Therefore Applicant’s argument fails to persuade.


Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 19 May 2021 as applied to the above-referenced claims.  Applicant traverses the rejection in the paper filed 17 August 2021.  Applicant’s arguments have been fully considered but are not persuasive.
Claim 1 is a method claim where the only active step is transgenically expressing an acyl-CoA-binding protein 2 gene in the plant by introducing a transgene encoding OsACBP2 or a functional fragment thereof into a plant.  Claim 1 requires a beneficial phenotype in the plant and a fatty-acid binding function in the protein.
Dependent claim 2 requires a heterologous promoter.  Dependent claim 4 requires the use of a polynucleotide comprising SEQ ID NO:1 or a sequence at least 77% identical thereto.  Dependent claim 10 requires that the protein be at least 82% sequence identical to SEQ ID NO:2.  Dependent claim 15 recites types of promoters.  Dependent claims 16 and 18 recite resultant phenotypes.  Dependent claims 24 and 28-29 are drawn to plants or parts thereof.  Dependent claim 41 requires a rice plant and adds the limitations, as alternatives, from claims 4 and 10.
Independent claim 30 is drawn to a plant with a construct with a polynucleotide at least 77% sequence-identical to SEQ ID NO:1 or encoding a polypeptide at least 82% sequence-identical to SEQ ID NO:2; the plant is required to also have one of several recited beneficial phenotypes.  
Dependent 31 and 33 are drawn to plants or parts thereof.  Dependent claim 34 is drawn to a plant and requires a phenotype.  Dependent claim 39 involves crossing the plant.  Dependent claim 40 specifies a rice plant.
Independent claim 35 is a method claim were the steps are (1) upregulating expression of an acyl-CoA-binding protein 2, or a functional fragment thereof, by using a O. sativa plant.
The claimed variants include all polypeptides at least 82% identical to SEQ ID NO:2 or encoded by a gene at least 77% identical to SEQ ID NO:1.  The claimed variants also include any “functional fragment” of an OsACBP2 polypeptide.  Dependent claims require that it is at least 82% identical to SEQ ID NO:2 or encoded by a gene at least 77% identical to SEQ ID NO:1.  The meaning of “functional fragment” is not defined – it is reasonable to interpret it, in view of the claim, as increasing the grain size etc. (claim 1, line 6) OR as binding long-chain acyl-CoA esters.  
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
In the Background section, Applicant teaches an overview of ACBPs, especially in Arabidopsis and rice.  Spec., paras. 0006-07.  Six OsACBPs exist in rice.  In Examples 1-6, Applicant provides a thorough experimental background investigation of OsACBP2.  Id., pp. 43-50.
Applicant developed several rice lines that overexpressed OsACBP2 / SEQ ID NO:2.  “When grain characteristics were examined, the OsACBP2-OE transgenic rice displayed improved grain length (+10%), width (+10%), and weight (+10%).”  Spec., para. 0156.  Applicant also teaches that the overexpressing rice lines accumulated more storage lipids.  Id., para. 0157.  Applicant also teaches that the transgenic rice accumulated embryo globulins.  Id., para. 0158.
Applicant teaches that anti-OsACBP1 antibodies can cross-react with OsACBP2 which Applicant attributes to the 79% amino acid sequence identity.  Id., para. 0021.
Applicant teaches that 
Arabidopsis, AtACBP6-OE lines and the atacbp6 mutant did not show significant differences from the wild-type in grain size (FIG. 11 ).  It has been previously shown that no variations in seed morphology and size occurred among the double and triple mutants of atacbp4, atacbp5 and atacbp6 in comparison to the wild-type.  

Id., para. 0156.  Applicant concludes that “[a]s no ACBP has been reported to affect seed weight, OsACBP2 is the first ACBP demonstrated to regulate grain size and weight.  Id.
Confirming the diversity of ACBPs described by Applicant (e.g., id., paras. 0006-07), in a review article, Burton et al. teaches that “multiple lineage-specific paralogues have evolved altered functions.”  Burton et al. (2005) Biochem J 392:299-307, abstract.  For example, Leung et al. teaches that some are cytosolic and some are extracellularly targeted.  Leung et al. (2005) Planta 223:871-81, abstract.
The claimed variants include any “functional fragment” of an OsACBP2 polypeptide.  Dependent claims require that it is at least 82% identical to SEQ ID NO:2 or encoded by a gene at least 77% identical to SEQ ID NO:1.  The meaning of “functional fragment” is not defined – it is reasonable to interpret it, in view of the claim, as increasing the grain size etc. (claim 1, line 6) OR as binding long-chain acyl-CoA esters.  
The claimed genus includes, e.g. all fragments of SEQ ID NO:2 having an amino acid sequence at least 82% identical to SEQ ID NO:2.  
In contrast to the scope of the claims, in the polypeptide art, Olsen et al. teaches that, in the case of NAC transcription factors, three mutants were known abolished activity.  Two of these were found to be single amino acid substitutions and a third was a dipeptide insertion.  Olsen et al. (2005) Trends Plant Sci 10(2):79-87, 84.  All mutated polypeptides taught by Olsen et al. are at least 82% sequence identical to the active polypeptide.
Furthermore, Guo et al. teaches that while proteins are fairly tolerant to mutations resulting in single amino acid changes, increasing the number of substitutions additively increases the probability that the protein will be inactivated.  Guo et al. (2004) Proc Natl Acad Sci USA 101:9205-10, 9209, rt. col., para. 2.  Thus, according to Guo et al., 
Additionally, the variants falling with the scope of the claimed variants of SEQ ID NO:1 include fragments of SEQ ID NO:2 via premature stop codons and frame-shift mutants.  
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use the instant invention as broadly as claimed.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, and which could not.  Although testing individual nucleic acid molecules or proteins may be routine, Applicant has provided no guidance as to how to proceed.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous nucleic acids encoding polypeptides related to the ones used in the instant working example with no guidance as to which ones could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the specification is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
Applicant’s Arguments
Applicant traverses the rejection.  Response, pp. 14-17.  Applicant reviews case law.  Id., pp. 14-16.  Applicant reviews the teachings of the specification regarding the transgenic expression of the full-length of SEQ ID NO:2.  Id., pp. 16-17.  Applicant alleges that there is no teachings in the art that the same phenotype associated with expression would not apply to fragments or variants of SEQ ID NO:2.  Id., p. 17.
Response to Applicant’s Arguments

Further, at issue is the amount of guidance provided by Applicant concerning variants and/or fragments – the second Wands factor.  Applicant’s summary of the teachings of the specification is notably silent regarding any guidance regarding variants.
In a recent decision, the Federal Circuit held that to satisfy the enablement requirement, "[t]he specification must contain sufficient disclosure to enable an ordinarily skilled artisan to make and use the entire scope of the claimed invention at the time of filing."  Enzo Life Scis., Inc. v. Roche Molecular Sys., Inc., 928 F.3d 1340, 1344 (Fed. Cir. 2019) (quoting MagSil Corp. v. Hitachi Glob. Storage Techs., Inc., 687 F.3d 1377, 1381 (Fed. Cir. 2012)).  Applicant's specification does not meet this requirement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4, 10, 15-16, 18, 24, 28-31, 33-35, 37 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al., US Patent Publication No. 2006/0123505 A1, published 8 June 2006 in view of Moloney et al., US Patent Publication No. 2012/0255066 A1, published 4 October 2012.
Due to Applicant’s amendments to the claims, the rejection is modified from the rejection set forth in the Office action mailed 19 May 2021 as applied to the above-.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
As seen in the first alignment below, instant SEQ ID NO:2 is sequence-identical to Kikuchi et al.’s SEQ ID NO:29197.  Claim 1 of Kikuchi et al. is drawn to a nucleic acid molecule encoding its SEQ ID NO:29197, claim 5 is drawn to a vector, claim 9 is drawn to a plant cell, and claim 13 is drawn to a plant.  Instant SEQ ID NO:2 is inherently a O. sativa acyl-CoA-binding protein 2.  Kikuchi et al. teaches acyl-CoA-binding proteins.  Kikuchi et al., para. 0257.  The ability of OsACBP2 polypeptide to bind  long-chain acyl-CoA esters is inherent.
Moloney et al. teaches a method of transgenically expressing an acyl-CoA-binding protein in a plant and includes the step of producing a plant.  Moloney et al., claims 1 and 19.  The teachings of Moloney et al. includes increasing oil levels by at least 9% which falls within the limitation of “about 10%.”  Id.  Also, in paragraphs 0037 and 0132, Moloney et al. also discloses an increase of 10%.  
In 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction.  The Federal Circuit held that it did not, stating that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention]."  In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014)).
prima facie case of either anticipation or obviousness has been established.  MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).  The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention.  In re Best, 195 USPQ 433-34.
This is again confirmed in§ 2145(11) of the MPEP: "Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art."  The MPEP clearly states that "mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention."  MPEP § 2145 (citing to In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979).  This was confirmed by the Federal Circuit in 1991.  In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991 ); see also General Elec. Co. v. Jewel Incandescent Lamp Co., 326 US 242, 249, 67 USPQ 155, 158 (1945) ("It is not invention to perceive that the product which others had discovered had qualities they failed to detect.").
In the instant application, Applicant does not teach any additional step, feature or structure that is required so that the claimed transgenic plant exhibits one of the phenotypes recited in, e.g. claim 1.  Therefore, under, for example, the holding of In re Kubin etc., merely claiming a new property of a composition that is otherwise obvious to make does not impart patentability to the composition. 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to transgenically express SEQ ID NO:2 in a plant.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claims 1-2, 10, 16, 18, and 41 are obvious.
Claim 17 of Kikuchi et al. is drawn to a method using its nucleic acid constructs to transform a plant cell and then producing a transgenic plant.  Therefore claims 29-30 and 33 are obvious.

Instant claim 35 is similar to claim 1, but adds steps to grow the plant and collect the grain.  Those steps, however, are obvious.  Therefore claim 35 is obvious.
Kikuchi et al.’s paragraph 0006 teaches rice plants and cotton plants and therefore claims 24, 28, 37 and 40 are obvious.
Kikuchi et al. teaches progeny and crossing (para. 0069), and therefore claims 34 and 39 are obvious.
Claim 15, which addresses promoters, is obvious in view of Kikuchi et al.’s paragraph 0057.
As seen in the second alignment below, Kikuchi et al. also teaches SEQ ID NO:1 and thus claim 4 is obvious.
Applicant’s Arguments
Applicant traverses the rejection under 35 USC 102.  Response, pp. 19-23.  Applicant reviews case law.  Id., p. 20.  Applicant briefly reviews Kikuchi et al. and Moloney et al. separately.  Id., p. 21.  Applicant argues that neither reference teach the transgenic plant phenotypes required by the claims.  Id.  Applicant points to the number of proteins taught by Kikuchi et al.  Id., pp. 21-22.  Applicant admits that Moloney et al. teaches using ACBPs in general, but argues that the reference did not focus on ACBP-2.  Id., p. 22.
Response to Applicant’s Arguments 
In response to Applicant's arguments addressing the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981) (“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” (citations omitted)).  See also In re Merck & Co., 800 F.2d 1091, 1097, 231 USPQ 375, 380 (Fed. Cir. 1986)(“Non-obviousness cannot be established by attacking references individually where the In re Keller)).
Further, where Applicant does review the teachings of Kikuchi et al., Applicant states that 
The only section of the specification mentioning yield is at paragraph [0124]: "Flower organs have functions that directly influence the rice yield such as flowering and fruition. Needless to say, genes specifically expressed in flower organs are industrially extremely useful in genetically breeding new rice plants."  However, nothing in the general description of genes expressed in flower organs leads one skilled in the art to select or use any nucleic acid sequences for increasing yield.

Response, p. 22.  Is Applicant taking the position that an ordinary artisan would have no interest in increasing the yield of a rice plant?  In Applicant’s own background section, Applicant cites to a 2013 publication as to the necessity of increasing rice yield.  Khush (2013) Plant Breed 132: 433–436.  It is merely common sense to select a transgenic rice plant for increased yield.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421-22, 82 U.S.P.Q.2d 1385, 1397-98 (2007) (“We note the Court of Appeals has since elaborated a broader conception of the TSM test than was applied in the instant matter.  See, e.g., DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356 , 1367 (2006) ("Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense"); Alza Corp. v. Mylan Labs., Inc., 464 F.3d 1286 , 1291 (2006) ("There is flexibility in our obviousness jurisprudence because a motivation may be found implicitly in the prior art.”) 
Further, Applicant focuses on the number of sequences taught by Kikuchi et al. (Response, p. 21) as if the number of sequences somehow devalues its teachings regarding an individual sequence.  The Federal Circuit in the In re Gleave decision considered the issue as to whether a claim that individually lists hundreds of sequences is prior art with regard to a subsequent patent application that singles out a particular sequence.  In re Gleave, 560 F3d 1331, 90 USPQ2d 1235, 1237 (Fed. Cir. 2009).  The party arguing against the validity of the reference as prior art, Gleave, presented the same arguments that Appellant presents - merely listing numerous sequences somehow does not individually teach each sequence.  Id.  The Federal Circuit, however, Id., p. 1241.  Even though the prior art listed hundreds of individual sequences, the prior art still read on each individual embodiment and the reference still teaches each individual embodiment.  Id., p. 1240.  Therefore Appellant's arguments regarding the number of sequences taught by Kikuchi et al. is not persuasive.

US-10-449-902-29197
; Sequence 29197, Application US/10449902
; Publication No. US20060123505A1
; GENERAL INFORMATION:
;  APPLICANT: National Institute of Agrobiological Sciences.
;  APPLICANT:  Bio-oriented Technology Research Advancement Institution.
;  APPLICANT:  The Institute of Physical and Chemical Research.
;  APPLICANT:  Foundation for Advancement of International Science.
;  TITLE OF INVENTION: FULL-LENGTH PLANT cDNA AND USES THEREOF
;  FILE REFERENCE: MOA-A0205Y1-US
;  CURRENT APPLICATION NUMBER: US/10/449,902
;  CURRENT FILING DATE:  2003-05-29
;  PRIOR APPLICATION NUMBER: JP 2002-203269
;  PRIOR FILING DATE: 2002-05-30
;  PRIOR APPLICATION NUMBER: JP 2002-383870
;  PRIOR FILING DATE: 2002-12-11
;  NUMBER OF SEQ ID NOS: 56791
;  SOFTWARE: PatentIn Ver. 2.1
; SEQ ID NO 29197
;   LENGTH: 91
;   TYPE: PRT
;   ORGANISM: Oryza sativa
US-10-449-902-29197

  Query Match             100.0%;  Score 467;  DB 5;  Length 91;
  Best Local Similarity   100.0%;  
  Matches   91;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGLQEEFEEFAEKAKTLPDTISNEDKLLLYGLYKQATVGPVTTGRPGIFNLKDRYKWDAW 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGLQEEFEEFAEKAKTLPDTISNEDKLLLYGLYKQATVGPVTTGRPGIFNLKDRYKWDAW 60

Qy         61 KAVEGKSKEEAMADYITKVKQLLEEASASTS 91
              |||||||||||||||||||||||||||||||
Db         61 KAVEGKSKEEAMADYITKVKQLLEEASASTS 91


RESULT 9
US-10-703-032-77989
; Sequence 77989, Application US/10703032
; Publication No. US20070044171A1
; GENERAL INFORMATION:
;  APPLICANT: Kovalic, David K.
;  APPLICANT:  Andersen, Scott E.
;  APPLICANT:  Byrum, Joseph R.
;  APPLICANT:  Conner, Timothy W.
;  APPLICANT:  Cao, Yongwei
;  APPLICANT:  Masucci, James D.
;  APPLICANT:  Zhou, Yihua
;  TITLE OF INVENTION: Nucleic Acid Molecules And Other Molecules Associated With
;  TITLE OF INVENTION:  Plants
;  FILE REFERENCE: 38-21(53374)B
;  CURRENT APPLICATION NUMBER: US/10/703,032
;  CURRENT FILING DATE:  2003-11-06
;  PRIOR APPLICATION NUMBER: 10/020,338
;  PRIOR FILING DATE: 2001-12-12
;  NUMBER OF SEQ ID NOS: 211164

;   LENGTH: 512
;   TYPE: DNA
;   ORGANISM: Triticum aestivum
;   FEATURE: 
;   OTHER INFORMATION: Clone ID: PAT_TA_77989
US-10-703-032-77989

  Query Match             100.0%;  Score 276;  DB 16;  Length 512;
  Best Local Similarity   100.0%;  
  Matches  276;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGGTTTGCAGGAGGAGTTTGAGGAGTTCGCCGAGAAGGCCAAGACCTTGCCTGACACA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         60 ATGGGTTTGCAGGAGGAGTTTGAGGAGTTCGCCGAGAAGGCCAAGACCTTGCCTGACACA 119

Qy         61 ATTTCCAACGAGGACAAGCTGCTTCTCTATGGCCTCTACAAGCAGGCAACCGTTGGCCCG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        120 ATTTCCAACGAGGACAAGCTGCTTCTCTATGGCCTCTACAAGCAGGCAACCGTTGGCCCG 179

Qy        121 GTTACCACTGGGCGCCCAGGTATTTTCAACCTGAAAGACAGATACAAATGGGATGCTTGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        180 GTTACCACTGGGCGCCCAGGTATTTTCAACCTGAAAGACAGATACAAATGGGATGCTTGG 239

Qy        181 AAGGCCGTTGAAGGGAAATCCAAGGAGGAAGCTATGGCCGATTACATCACCAAGGTGAAG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        240 AAGGCCGTTGAAGGGAAATCCAAGGAGGAAGCTATGGCCGATTACATCACCAAGGTGAAG 299

Qy        241 CAGCTGCTGGAGGAGGCTTCTGCATCCACTTCTTAG 276
              ||||||||||||||||||||||||||||||||||||
Db        300 CAGCTGCTGGAGGAGGCTTCTGCATCCACTTCTTAG 335



Conclusion
7.	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663